DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to amendment filed on November 29, 2022. 
Claims 1 and 10 have been amended. 
No new claims have been added.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.

Response to Arguments
Applicant's arguments filed on November 29, 2022 have been fully considered. However, Examiner notes that the newly amended limitation “wherein the current scheduling command is executed always immediately following the previous scheduling command without having a command with a different rank address being executed in between” is not supported in the specification, and therefore, constitutes new matter. The Examiner notes that [0022] of Applicant’s specification explicitly recites, “When the command having the same rank address of “the previous scheduling command” does not exist in the access commands, the controller 120 may select command(s) having a next rank address from the access commands as the first candidate command. Here, the next rank address is different from the rank address of ‘the previous scheduling commands.’” Therefore, the newly amended claims are rejected under 112(a) as outlined in the rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 10, the claim limitation “wherein the current scheduling command is executed always immediately following the previous scheduling command without having a command with a different rank address being executed in between” is not supported in the specification, and therefore, constitutes new matter. Although Applicant points to [0022-0023] & FIG. 2 of Applicant’s specification for support, the cited sections do not recite that the current scheduling command is executed always immediately following the previous scheduling command without having a command with a different rank address being executed in between. Furthermore, [0022] explicitly recites, “When the command having the same rank address of “the previous scheduling command” does not exist in the access commands, the controller 120 may select command(s) having a next rank address from the access commands as the first candidate command. Here, the next rank address is different from the rank address of ‘the previous scheduling commands.’” If Applicant disagrees that the claim limitation of claims 1 and 10 is not supported in Applicant’s specification, Applicant must explicitly point to the exact location of Applicant’s specification and explain how it supports the claim limitation.
Regarding claim 2-9 and 11-18, dependent claims inherit the deficiencies of the respective parent claim.
Appropriate correction is required.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
BLACKMON (Pub. No.: US 2010/0205383 A1) – “Memory Controller For Improved Read Port Selection In A Memory Mirrored System” relates to a read command in the read command queue to the same memory rank and a different internal bank can be scheduled more efficiently because it can be dispatched back-to-back with no cycle gap.
DALY (Pub. No.: US 2011/0276763 A1) – “MEMORY BUS WRITE PRIORITIZATION” relates to a scheduler determining that it is not possible to provide a burst of write operations targeting the same rank and page and initiating multiple write operations to different banks of the target rank.
HAVLIR (Pub. No.: US 2015/0049106 A1) – “QUEUING SYSTEM FOR REGISTER FILE ACCESS” relates to read queue accessing banks in different bank groups.
RIGA (Pub. No.: US 2016/0124644 A1) – “DATA STORAGE ORGANISATION TECHNIQUE” relates to each bank group having an allocation queue.
CALLE (Pub. No.: US 2003/012086 A1) – “MULTI-BANK SCHEDULING TO IMPROVE PERFORMANCE ON TREE ACCESSES IN A DRAM BASED RANDOMACCESS MEMORY SUBSYSTEM” relates to identifying empty bank queues.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CHEONG whose telephone number is (571)270-3779.  The examiner can normally be reached on Monday through Friday from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW J CHEONG/Primary Examiner, Art Unit 2138